Case 1:20-cv-08042-PKC Document 42 Filed 07/01/20 Page 1of 3

IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF FLORIDA

FORT MYERS DIVISION
LINDA FAIRSTEIN, )
)
Plaintiff, ) Case No: 2:20-cv-00180-FtM-66MRM
)
Vv. )
)
NETFLIX, INC., AVA DUVERNAY, )
and ATTICA LOCKE, )
)
)
Defendants. )

 

DECLARATION OF LINDA FAIRSTEIN

I, Linda Fairstein, declare as follows:

:. [ am 73 years old and competent to make this Declaration.

2, I am licensed to practice law in the State of New York. Although I have been hired
as a consultant, as explained in paragraph 6 below, I have not been retained as an attorney for the
purposes of practicing law in the state of New York for at least a decade. I am not licensed to
practice law in any other state.

Be As is common for authors and consultants, I have in the past used three (3) New
York business entities for business purposes: Fairstein Enterprises LLC; Bobbie & Bones Ltd.;
and Fairstein Consulting, .Inc. These business entities have no offices or employees, nor any
members, officers, or shareholders other than me.

4. Fairstein Enterprises LLC was established in May 2003 to handle business relating
to the publication of my novels and any income received relating to same. This entity will soon
be merged into a Florida limited liability company for the purpose of receiving any funds still
owed. When the 2019 tax returns for this entity were filed in March 2020, my accountant filed

them as “final,” meaning the entity would no longer be doing business in New York.

[13589-0001/3504677/1] 1

 
Case 1:20-cv-08042-PKC Document 42 Filed 07/01/20 Page 2 of 3

2 Bobbie & Bones Ltd. was established in October 2010 when one of my novels was
optioned for television. The purpose of this entity was to handle any potential business and income
relating to any television and movie deals. This entity served no other purpose and is currently
being dissolved. When the 2019 tax returns for this entity were filed in F ebruary 2020, my
accountant filed them as “final,” meaning the entity would no longer be doing business in New
York.

6. Fairstein Consulting, Inc. was established in June 2012 to handle any business and
money received relating to my consulting work. Before the release of When They See Us, I was
often hired as a consultant to advise clients located around the country on a variety of issues related
to the handling of sexual assault allegations. This entity served no other purpose. Since When
They See Us was released on Netflix, I have not been hired to work as a consultant on any matters;
therefore, this entity now serves no purpose and is currently being dissolved. When the 2019 tax
returns for this entity were filed in February 2020, my accountant filed them as “final,” meaning
the entity would no longer be doing business in New York.

7. Since my first novel, Final Jeopardy, was published in 1996, my novels have been
published in the United Kingdom and other English-speaking countries by Little Brown UK. I
was under contract with Little Brown UK at the time When They See Us was released for streaming
on Netflix. After the release of When They See Us, my contract was cancelled by Little Brown
UK, and I was informed that they would not publish any more of my novels.

8. My editor at Little Brown UK was Catherine Burke. Ms. Burke is located in the
United Kingdom and will be a key witness regarding the damages I have suffered on an
international level as a result of When They See Us and Ms. Locke’s and Ms. DuVernay’s

defamatory Twitter posts. My literary co-agent in the United Kingdom is the company Curtis

[13589-0001/3504677/1] 2

 
Case 1:20-cv-08042-PKC Document 42 Filed 07/01/20 Page 3 of 3

Brown. My agent in the United Kingdom, Karolina Sutton, is located in the United Kingdom and

will also be a key witness regarding the damages I have suffered on an international level as a

result of When They See Us and Ms. Locke’s and Ms. DuVernay’s defamatory Twitter posts.
Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

Executed on this - | day of June, 2020.
Ah

ay FAIRSTEIN (/

[13589-0001/3504677/1] 3

 
